DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In line 7, “an ambient environment production area” should read, “the .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,521,459 to Rath, hereinafter referred to as Rath.
In reference to claim 6, Rath discloses the claimed invention including:
A method for inhibiting microbial growth in mass storage of foodstuffs comprising the steps: 
producing dry ozone gas (at40, see figure 4); 
producing water vapor (at 20);
 introducing said ozone gas and water vapor into a selected space (26) to interact with ambient air within said space to create humidified and ozonated air;
 passing humidified and ozonated air through an evaporator unit (at 46, note that after traveling through the compartment the air at 46 will inherently possess at least some ozone and humidity) operating at temperatures above the freezing point of water (see column 6 lines 5-10 where Rath teaches maintaining the cooling unit .5°-3°F lower than the optimum cargo temperature, and column 6 lines 62-63 where the optimum temperature is 39°F. Thus the cooling unit would be kept between 36°F and 42°F which is above the freezing point of water);
 circulating said humidified and ozonated air throughout a storage chamber (10) to interact with foodstuffs within said chamber to mitigate mold growth and dehydration of said foodstuffs, see column 7 lines 9-20; 
circulating said humidified and ozonated air back into said selected space (26) to repeat said steps in a cycle.
In reference to claims 7 and 8, Rath discloses the claimed invention including:
said storage chamber operates with an internal temperature in the range of 30°F to 70°F (39°F, see column 6 lines 62-63)  and humidity in the range of 40% to 98% (95% see column 4 lines 60-32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,390,378 to Briscoe, Jr. et al, hereinafter referred to as Briscoe
In reference to claim 1, Briscoe and Rath disclose the claimed invention.
Briscoe discloses a system (see figure 4) for storage of foodstuffs comprising: 
a selectively enclosed chamber (3), further comprising a main storage area (12) and an ambient environment production area (11) delineated by a partition (23) having a first opening (24) and a second opening (23); 
wherein said ambient environment production area further comprises a first section (below 18) and a second section (above 18) separated by an evaporation unit (18, see column 9 lines 64-66 where Briscoe discloses that heat exchanger 18 is a refrigeration heat exchanger of a compressor system which would mean that heat exchanger 18 is inherently an evaporator); 
wherein said first section (below 18) of an ambient environment production area (11) further comprises a water vapor source (19), and feedback monitoring and control system (16, 15, etc.); 
a fan unit (21) positioned across said second opening (23) between said second section (above 18) and said main storage area (12).
Briscoe fails to disclose wherein said first section (below 18) of an ambient environment production area (11) further comprises an ozone gas generator wherein ozone gas and water vapor are created and combine in said first section to produce a humidified ozonated antifungal ambient environment that is circulated throughout said selectively enclosed chamber.
Briscoe does teaches that the humidification system is synergistic with other systems in the perishable good container, see column 4 lines 17-22. Thus, Briscoe contemplates the use of other systems for controlling the environment of the container.
Rath teaches that it is known in the art of transporting fresh food products to include an environmentally controlled container (10) having a main storage area (26) and a machine storage area (30) the machine storage area having an ozone generator (40, see figures 2-4) upstream of a water vapor source (20/24). Rath teaches that this method produces a predictable result in that providing such an arrangement, “…sterilize[s] air circulated to maintain bacterial growth at a minimum in the storage chamber, see column 3 lines 17-21. This is strong evidence that modifying Briscoe as claimed would produce predictable result (e.g. provide a sterile environment to keep bacterial growth at a minimum). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Briscoe by Rath such that said first section (below 18) of the ambient environment production area (11) further comprises an ozone gas generator (immediately upstream of the humidity area as taught by Rath) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of sterilizing the air circulated to maintain bacterial growth at a minimum in the storage chamber.
Note that when Briscoe is modified to include the ozone generator of Rath immediately upstream of the mister (19), that such a modification would result in ozone gas and water vapor are created and combine in said first section to produce a humidified ozonated antifungal ambient environment that is circulated throughout said selectively enclosed chamber.
In reference to claim 2, Briscoe and Rath disclose the claimed invention.
Briscoe as modified by Rath supra fails to disclose said selectively enclosed chamber operates with an internal temperature in the range of 30°F to 70°F,  and humidity in the range of 40% to 98%.
Rath does disclose that the optimum product temperature is 39°F, (located within Applicant’s claimed range, see figure 5 and column 6 lines 62-63). Rath further teaches that having the humidity at 95% moisture saturation  (located within Applicant’s claimed range, see column 4 lines 30-37) for delivery to the produce which would be suitable to provide temperature controlled moist air through and around all the individual portions of the cargo so that relatively little change occurs in the product other than normal ripening or ageing, see col. 2 lines 1-6. This is strong evidence that modifying Briscoe as claimed would produce predictable result (e.g. providing the produce with an environment at optimal temperature and humidity that would ensure that little change occurs other than normal ripening or aging). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Briscoe by Rath such that said selectively enclosed chamber operates with an internal temperature at 39°F,  and humidity of 95%, in order to advantageously provide an environment which keeps the the produce at optimal temperature and humidity that would ensure that little change occurs other than normal ripening or aging

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe and Rath as applied supra and in further view of US 2018/0070616 To Smith, hereinafter referred to as Smith.
In reference to claims 3 and 4, Briscoe, Rath, and Smith disclose the claimed invention.
Briscoe as modified by Rath supra fails to disclose said ozone gas is produced having a concentration in the range of 0.050 ppm to 2.0 ppm (.125ppm).
Smith teaches that in the art of refrigerated containers for shipping perishable cargo such as fresh produce and other foods, that it is known to provide ozone to prolong the storage life of the produce [0007]. Smith sets forth that the concentration of ozone in said refrigerated container is a result effective variable able to be optimized in order to achieve  a recognized result. In [0049] Smith suggests that the concentration of ozone directly affects the amount of time needed to sterilize the container and in [0051] teaches that too much ozone can oxidize the food. Thus Smith teaches optimizing ozone levels for proper disinfection and oxidation of food. Smith further identifies that concentrations of ozone from .5-1.5ppm is sufficient to maintain the interior conditioned air space for a time period less than delivery [0054] to prevent oxidation. Thus, Smith identifies that adjustment within the claimed range is within the level of ordinary skill. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Briscoe and Rath by Smith, such that the concentration of the ozone was in the range of 0.050 ppm to 2.0 ppm (.125ppm) in order to optimize the atmosphere for disinfection without oxidizing the food stored within the space, see MPEP2144.05II A-B for obviousness rejections involving routine optimization.
In reference to claim 5, Briscoe, Rath, and Smith disclose the claimed invention.
Briscoe as modified supra fails to disclose said evaporation unit operates at a temperature in the range of in the range of 32 °F to 45 °F.
However, Rath teaches in column 6 lines 5-10 that  maintaining the cooling unit .5°-3°F lower than the optimum cargo temperature, and column 6 lines 62-63 where the optimum temperature is 39°F. Thus the cooling unit would be kept between 36°F and 42°F which is within Applicant’s claimed range. Rath teaches that his results in a more uniform cargo temperatures and dehydration is substantially eliminated, see column 6 lines 6-17. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the combination of Briscoe, Rath and Smith such that said evaporation unit operates at a temperature in the range of in the range of 32 °F to 45 °F in order to advantageously ensure more uniform cargo temperatures and dehydration is substantially eliminated.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rath in view of Smith.
In reference to claims 9 and 10, Rath and Smith disclose the claimed invention.
Rath fails to disclose said ozone gas is produced having a concentration in the range of 0.050 ppm to 2.0 ppm (.125ppm).
Smith teaches that in the art of refrigerated containers for shipping perishable cargo such as fresh produce and other foods, that it is known to provide ozone to prolong the storage life of the produce [0007]. Smith sets forth that the concentration of ozone in said refrigerated container is a result effective variable able to be optimized in order to achieve  a recognized result. In [0049] Smith suggests that the concentration of ozone directly affects the amount of time needed to sterilize the container and in [0051] teaches that too much ozone can oxidize the food. Thus Smith teaches optimizing ozone levels for proper disinfection and oxidation of food. Smith further identifies that concentrations of ozone from .5-1.5ppm is sufficient to maintain the interior conditioned air space for a time period less than delivery [0054] to prevent oxidation. Thus, Smith identifies that adjustment within the claimed range is within the level of ordinary skill. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rath by Smith, such that the concentration of the ozone was in the range of 0.050 ppm to 2.0 ppm (.125ppm) in order to optimize the atmosphere for disinfection without oxidizing the food stored within the space, see MPEP2144.05II A-B for obviousness rejections involving routine optimization.
In reference to claim 11, Rath and Smith disclose the claimed invention.
Rath teaches in column 6 lines 5-10 that  maintaining the cooling unit .5°-3°F lower than the optimum cargo temperature, and column 6 lines 62-63 where the optimum temperature is 39°F. Thus the cooling unit would be kept between 36°F and 42°F which is within Applicant’s claimed range.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763